ORDER

PER CURIAM.
This is an appeal from an award of the Labor and Industrial Relations Commission (Commission) affirming the award of an Administrative Law Judge (ALJ) under the Workers’ Compensation Act.
The ALJ found that appellant does not suffer from an occupational disease as a result of his exposure to substances while in the employ of respondent Western Lithotech in that he has suffered no disability resulting in anxiety and depression. The Commission affirmed the ALJ’s award.
The Commission’s decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).